Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 1 of 63 Page ID #:153




                       Exhibit A
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 2 of 63 Page ID #:154




                               EXHIBIT A at 015
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 3 of 63 Page ID #:155




                               EXHIBIT A at 016
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 4 of 63 Page ID #:156




                               EXHIBIT A at 017
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 5 of 63 Page ID #:157




                               EXHIBIT A at 018
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 6 of 63 Page ID #:158




                               EXHIBIT A at 019
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 7 of 63 Page ID #:159




                               EXHIBIT A at 020
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 8 of 63 Page ID #:160




                               EXHIBIT A at 021
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 9 of 63 Page ID #:161




                               EXHIBIT A at 022
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 10 of 63 Page ID #:162




                               EXHIBIT A at 023
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 11 of 63 Page ID #:163




                               EXHIBIT A at 024
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 12 of 63 Page ID #:164




                               EXHIBIT A at 025
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 13 of 63 Page ID #:165




                               EXHIBIT A at 026
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 14 of 63 Page ID #:166




                               EXHIBIT A at 027
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 15 of 63 Page ID #:167




                               EXHIBIT A at 028
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 16 of 63 Page ID #:168




                               EXHIBIT A at 029
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 17 of 63 Page ID #:169




                               EXHIBIT A at 030
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 18 of 63 Page ID #:170




                               EXHIBIT A at 031
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 19 of 63 Page ID #:171




                               EXHIBIT A at 032
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 20 of 63 Page ID #:172




                               EXHIBIT A at 033
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 21 of 63 Page ID #:173




                               EXHIBIT A at 034
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 22 of 63 Page ID #:174




                               EXHIBIT A at 035
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 23 of 63 Page ID #:175




                               EXHIBIT A at 036
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 24 of 63 Page ID #:176




                               EXHIBIT A at 037
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 25 of 63 Page ID #:177




                               EXHIBIT A at 038
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 26 of 63 Page ID #:178




                               EXHIBIT A at 039
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 27 of 63 Page ID #:179




                               EXHIBIT A at 040
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 28 of 63 Page ID #:180




                               EXHIBIT A at 041
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 29 of 63 Page ID #:181




                               EXHIBIT A at 042
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 30 of 63 Page ID #:182




                               EXHIBIT A at 043
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 31 of 63 Page ID #:183




                               EXHIBIT A at 044
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 32 of 63 Page ID #:184




                               EXHIBIT A at 045
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 33 of 63 Page ID #:185




                               EXHIBIT A at 046
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 34 of 63 Page ID #:186




                               EXHIBIT A at 047
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 35 of 63 Page ID #:187




                               EXHIBIT A at 048
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 36 of 63 Page ID #:188




                               EXHIBIT A at 049
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 37 of 63 Page ID #:189




                               EXHIBIT A at 050
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 38 of 63 Page ID #:190




                               EXHIBIT A at 051
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 39 of 63 Page ID #:191




                               EXHIBIT A at 052
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 40 of 63 Page ID #:192




                               EXHIBIT A at 053
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 41 of 63 Page ID #:193




                               EXHIBIT A at 054
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 42 of 63 Page ID #:194




                               EXHIBIT A at 055
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 43 of 63 Page ID #:195




                               EXHIBIT A at 056
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 44 of 63 Page ID #:196




                               EXHIBIT A at 057
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 45 of 63 Page ID #:197




                               EXHIBIT A at 058
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 46 of 63 Page ID #:198




                               EXHIBIT A at 059
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 47 of 63 Page ID #:199




                               EXHIBIT A at 060
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 48 of 63 Page ID #:200




                               EXHIBIT A at 061
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 49 of 63 Page ID #:201




                               EXHIBIT A at 062
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 50 of 63 Page ID #:202




                               EXHIBIT A at 063
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 51 of 63 Page ID #:203




                               EXHIBIT A at 064
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 52 of 63 Page ID #:204




                               EXHIBIT A at 065
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 53 of 63 Page ID #:205




                               EXHIBIT A at 066
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 54 of 63 Page ID #:206




                               EXHIBIT A at 067
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 55 of 63 Page ID #:207




                               EXHIBIT A at 068
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 56 of 63 Page ID #:208




                               EXHIBIT A at 069
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 57 of 63 Page ID #:209




                               EXHIBIT A at 070
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 58 of 63 Page ID #:210




                               EXHIBIT A at 071
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 59 of 63 Page ID #:211




                               EXHIBIT A at 072
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 60 of 63 Page ID #:212




                               EXHIBIT A at 073
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 61 of 63 Page ID #:213




                               EXHIBIT A at 074
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 62 of 63 Page ID #:214




                               EXHIBIT A at 075
Case 2:20-cr-00381-PSG Document 32-1 Filed 06/14/21 Page 63 of 63 Page ID #:215




                               EXHIBIT A at 076
